DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 08/11/21 (“Amend.”), in which: claim 1 is amended; and the rejection of the claims are traversed.  Claims 1-17 and 19-22 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 15-17, 19, 20 and 22 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 08/11/21 have been fully considered but are not persuasive.  
Applicant argues on page 9 of the instant Remarks:
The Examiner, on pages 4-5 of the Office Action, appears to point to a middle frame 370 and a foam gum 360 of Cai as teaching Applicant’s claimed protective layer and light blocking layer, respectively. However, Cai does not appear to teach or suggest the middle frame 370 being on a lower surface of a display module, and the foam gum 360 being on a lower surface of the middle frame 370. Rather, Cai appears to teach the foam gum 360 attaching an edge of a lower surface of a display screen 320 to an upper surface of the middle frame 370 (see Cai, paragraph [0099], and Figs. 5 and 6).

The examiner respectfully disagrees.  Cai illustrates in Fig. 6 of the light blocking layer, 360 (in view of Yang) is on the lower surface of the protective layer, 370 via intermediate portions of the protective layer, 370.  If the applicant is intending for the light blocking layer to be located directly on/touching the lower surface of the protective layer, the examiner suggests amending the claim using “directly” language.  The examiner further suggests amending the claims to clearly indicate which surface of the protective layer is considered to be the lower surface, as lower and upper, relative to the display device, has not been defined.  Therefore, the combination of Seo, Cai and Yang disclose the limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Publication 2019/0087630) in view of Cai (US Publication 2018/0365472) and in further view of Yang (US Publication 2020/0019747).
Regarding independent claim 1, Seo teaches a display device comprising: 
a display module comprising a display area and a non-display area; (Fig. 1A illustrates a display having a display area, AA and a non-display area, NA);
a protective layer on a lower surface of the display module and comprising an opening area overlapping with the display area; (Fig. 1B illustrates a protective layer, 112 on a lower surface of the display module comprising an opening/hole area which overlaps with the display area illustrated in Fig. 1A.  The protective layer is the top most layer, which forms the opening, not including the adhesive, 111);
a sensor unit overlapping with the display area….. (Sensor unit, 120 (fingerprint sensor, [0036]) overlapping with the display area of the display panel portion, 140 and arranged on the protective layer);
Although Seo teaches of having an opening and a sensor unit in an opening, Seo does not appear to explicitly teach:
…covering the opening area, and arranged on a lower surface of the protective layer, a...blocking layer on the lower surface of the protective layer and comprising a first hole area overlapping with the sensor unit, an area of the first hole area being greater than each of an area of the opening area and an area of the sensor unit when viewed in a plan view of the display module: and an adhesive member arranged between a periphery of a top surface of the sensor unit and the lower surface of the protective layer and adhering the sensor unit and the protective layer, the adhesive member in contact with each of the sensor unit and the protective layer, and wherein the opening area is defined between the lower surface of the display module and a portion of the top surface of the sensor unit that is inside the periphery on which the adhesive member is arranged
However, in the same field of endeavor, Cai illustrates in Fig. 6, of having a display module, 320 and a protective layer, 370. Wherein the protective layer is on a lower surface of the display module and provides an opening area (see also Fig. 6).  Additionally, arranged on the lower surface of the protective layer is a sensor unit (portions, 330, 340 and 350), the sensor unit is located under an opening area defined between the lower surface of the display module and a portion of the top surface of the sensor unit that is inside the periphery on which the adhesive member is arranged.  In [0090], Cai discloses that the upper surface of the sensor unit is attached to the lower surface of the protective layer, 370.  Therefore, the top surface of the sensor unit located in the opening area would be located in the inside of the periphery on which the adhesive member is arranged, as the adhesive is located between the upper surface of sensor unit portion, 330 and lower surface of the protective layer, 370 (See Fig. 6).  Furthermore, since the adhesive member is used to adhere the sensor unit to the protective layer, the adhesive member would be in contact with each of the sensor unit and protective layer.  Additionally, as illustrated in Fig. 6, foam layer, 360 is located on the protective layer, 370 and the foam layer comprises a first hole area which overlaps the sensor unit.  The width area of the first hole area is greater than the width area of the opening area (331) and the area (portion) of the sensor unit when viewed in a plan view. The portion of the first hole area is outside the portions of 330 and a second hole area is considered an area between the sensor unit and the first hole area.  Cai illustrates in Fig. 6 that foam layer, 360 (in view of Yang) is on the lower surface of the protective layer, 370 via intermediate portions of the protective layer, 370.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having an opening area of a protective layer, wherein is located a sensor unit and a foam layer on the protective layer and comprising a first hole area overlapping with the sensor unit, an area of the first hole area being greater than each of an area of the opening area and an area of the sensor unit when viewed in a plan
view of the display module as taught by Seo; to include the features of as disclosed by Cai, as cited above; to provide a terminal device which resolves problems of maintenance difficulty and easy damage to the screen ([0009]).
		The combination of Seo and Cai do not explicitly disclose the foam layer is a light blocking layer
		However, in the field of displays, Yang discloses a foam layer configured to block light ([0056]).
The combination of Sao and Cai disclose a base process/product of a foam layer which the claimed invention can be seen as an improvement in that the foam layer attaches the display to the frame.  Yang teaches a known technique of using a foam layer for light blocking in a display device, that is comparable to the base process/product.
Yang’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Sao/Cai and the results would have been predictable and resulted in the foam layer being a light blocking layer which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Seo, as modified by Cai and Yang, discloses the display device of claim 1, wherein the sensor unit comprises: 
a sensor overlapping with the opening area; (Seo’s sensor portion, 120 overlapping with the opening area.  See also Cai, Fig. 6);
and a package attached to the protective layer by the adhesive member, the sensor being mounted on the package (The combination of references discloses a package (Cai, 330) which is attached to the sensor (Seo, 120, Cai, 340) and wherein the sensor unit is then attached to the protective layer, (Seo 112 via adhesive, Cai, [0090])).
Regarding dependent claim 3, Seo, as modified by Cai, discloses the display device of claim 2, wherein:
an area of the opening area is greater than an area of the sensor and smaller than an area of the package when viewed in a plan view of the display module (Cai illustrates the opening area of the protective layer is greater than the sensor, 340 and smaller than the package portion, 330).
Regarding dependent claim 4, Seo, as modified by Cai and Yang, discloses the display device of claim 2, wherein:
the sensor comprises a fingerprint recognition sensor (Seo, [0036], Cai, [0062]).
Regarding dependent claim 5, Seo, as modified by Cai and Yang, discloses the display device of claim 4, wherein:
the display area comprises a sensor area overlapping with the sensor (Seo, Display area, AA has a sensor area which is the portion of the sensor unit that senses the fingerprint (located in A1, illustrated in Fig. 1A, of the display area, AA)).
Regarding dependent claim 7, Seo, as modified by Cai, discloses the display device of claim 1, further comprising: 
and a cushion layer on the light blocking layer and comprising a second hole area overlapping with the first hole area, (Seo, cushion layer, 115 which is located on the light blocking layer and comprising a second hole area overlapping the first hole area);
wherein an area of the second hole area is greater than an area of the sensor unit when viewed in a plan view of the display module (Fig. 1B illustrates the sensor unit located in the first and second hole area, which indicates the hole areas are larger than the sensor unit).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Publication 2019/0087630) in view of Cai (US Publication 2018/0365472), Yang (US Publication 2020/0019747) and further view of Ikehara (US Publication 2019/0115384).
Regarding dependent claim 6, Seo, as modified by Cai and Yang, discloses the display device of claim 1, wherein:
the protective layer (The protective layer as taught by Seo in claim 1);
Although Seo teaches of having a protective layer, Seo does not explicitly teach:
the protective layer comprises an ultraviolet ray absorbent to absorb an ultraviolet ray.
However, in the field of devices having fingerprint sensors, Ikehara discloses of providing a protective film which absorbs ultraviolet light generated during processing. Ikehara also discloses of using a sealing film adhesive made of resin ([0063, 0089]).
The combination of Seo and Cai teaches a base process/product of a fingerprint sensor device having a protective layer which the claimed invention can be seen as an improvement in that the protective layer provides an opening for the fingerprint sensor.  Ikehara teaches a known technique of a fingerprint sensing device which provides a protective layer which absorbs ultraviolet light that is comparable to the base process/product.
Ikeahara’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Seo and the results would have been predictable and resulted in the protective layer absorbing ultraviolet light, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Publication 2019/0087630) in view of Cai (US Publication 2018/0365472), Yang (US Publication 2020/0019747) and in further view of Han (US Publication 2017/0045918).
Regarding dependent claim 8, Seo, as modified by Cai and Yang, discloses the display device of claim 7, wherein:
the light blocking layer…. to adhere the protective layer and the cushion layer. (light blocking layer, 113 which has an adhesive, 114 for connecting 112/113 to a cushion layer, 115 [0041]);
Although Seo teaches a protective layer (top-most, non-adhesive layer, which has a hole), a light blocking layer having an adhesive, a cushion layer and wherein the adhesive causes the cushion layer to ultimately be adhered to the protective layer and Cai teaches of using double-sided adhesive, Seo and Cai do not explicitly disclose that the adhesive:
comprises a double-sided tape….
However, in the field of placing a light sensor in a hole created by stacked layers, Han discloses in [0126] of using an adhesive layer formed of double-side tape for connecting layers together, wherein the stacked layers provide a hole area for the location of a light sensor.
The combination of references teach a base process/product of display device having stacked layers forming a hole area for a light (fingerprint) sensor and wherein an adhesive is used to attach stacked layer which provide the hole area, which the claimed invention can be seen as an improvement in that the layers are adhered to each other to provide a hole area.  
Han teaches a known technique of using stack layers to provide a hole area for a light sensor and wherein a double-side tape adhesive is used to adhere stacked layers forming the hole area, that is comparable to the base process/product.
Han’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product in the combination of references and the results would have been predictable and resulted in the use of double-side tape as an adhesive to adhere the protective layer to the cushion layer which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Publication 2019/0087630) in view of Cai (US Publication 2018/0365472), Yang (US Publication 2020/0019747), Choo (US Publication 2018/0151641) and in further view of Han (US Publication 2017/0045918).
Regarding dependent claim 10, Seo, as modified by Cai and Yang, discloses the display device of claim 1, further comprising:
Although the combination of Seo and Cai disclose a circuit board arranged under the protective layer (Cai, 350, Fig. 6), they do not appear to explicitly disclose:
a circuit board electrically connected to the display module and arranged under the protective layer, 
However, in the same field of endeavor, Choo illustrates the circuit board, 24/26 located under the protective layer and connecting to the controller, 25 which applies a driving signal to the pixels ([0051] and wherein the sensor, 23 is connected to the controller by means of vias, 24C in the circuit board portion, 24 which overlaps the opening area (Fig. 3, [0056]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sensor unit located in an opening and wherein multiple layers, a circuit board located under the protective layer and including a protective layer which define the openings, as taught by Seo and Cai; to include a circuit board comprising a timing controllers to apply a driving signal to the display and the sensor unit electrically connected to the timing controller a via through the circuit overlapping with the opening area, as disclosed by Choo, to stop a gap from being seen on the screen displaying an image ([0113]).
Although the combination of Seo, Cai and Choo illustrate a circuit board which is electrically connected to a display module and arranged under a protective layer and that the fingerprint sensor can be an ultrasonic or light sensor, they do not appear to explicitly disclose:
the circuit board comprising a hole area overlapping with the sensor unit.
However, in the field of placing a light sensor in a hole created by stacked layers, Han illustrates in Fig. 5 of having a first circuit board, 140 which has a hole area overlapping the sensor unit, 131 and is electrically connected to the display unit, 120a ([0128]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the hole area providing an open area for a light sensor, as disclosed by the combination of Seo, Cai and Choo; to include a circuit board comprising a hole area overlapping a sensor unit, as disclosed by Han to provide an electrically connection to the display unit.
Regarding dependent claim 11, Seo, as modified by Cai, Yang, Choo and Han, discloses the display device of claim 10, wherein:
an area of the hole area is greater than an area of the sensor unit when viewed in a plan view of the display module (Han, Fig. 8 illustrates the circuit board, 140 forming the area around the hole, which, along with Fig. 5, would have a hole area greater than the sensor unit, 131).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Publication 2019/0087630) in view of Cai (US Publication 2018/0365472), Yang (US Publication 2020/0019747) and in further view of Choo (US Publication 2018/0151641).
Regarding dependent claim 12, Seo, as modified by Cai and Yang, discloses the display device of claim 1, further comprising:
a circuit board under the protective layer… (Referring back to Fig. 6 of Cai, circuit board, 350 is located under the protective layer, 370);
The combination of Seo and Cai, do not explicitly teach:
…and comprising a timing controller to apply a driving signal to the display module, wherein the sensor unit is electrically connected to the timing controller through a via defined through the circuit board and overlapping with the opening area 
However, in the same field of endeavor, Choo illustrates the circuit board, 24/26 located under the protective layer and connecting to the controller, 25 which applies a driving signal to the pixels ([0051] and wherein the sensor, 23 is connected to the controller by means of vias, 24C in the circuit board portion, 24 which overlaps the opening area (Fig. 3, [0056]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sensor unit located in an opening and wherein multiple layers, a circuit board located under the protective layer and including a protective layer which define the openings, as taught by Seo and Cai; to include a circuit board comprising a timing controllers to apply a driving signal to the display and the sensor unit electrically connected to the timing controller a via through the circuit overlapping with the opening area, as disclosed by Choo, to stop a gap from being seen on the screen displaying an image ([0113]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Publication 2019/0087630) in view of Cai (US Publication 2018/0365472), Yang (US Publication 2020/0019747) and in further view of Lee (US Publication 2019/0205594).
Regarding dependent claim 13, Seo, as modified by Cai and Yang, discloses the display device of claim 1, wherein the display module comprises: 
a substrate on which the protective layer is arranged (Backplate, 130 on which the protective layer, 112 is arranged);
a display element layer on the substrate overlapping with the display area; (Seo, Display element layer, display panel, 140 located on the substrate, 130 in a display area, AA (Fig. 1B).  The display panel includes a display element configured to display an image (Seo, [0033]));
Although, Seo teaches of having a display area and non-display areas as indicated in claim 1 and a touch layer, 150, Seo does not explicitly teach
a substrate…..in which the display area and the non-display area are defined; an encapsulation layer on the display element layer; and an input sensing unit on the encapsulation layer.
However, in the field of fingerprint sensing, Lee discloses of having a substrate, 160 located above a fingerprint sensor, 140 which comprise a display and non-display area ([0167]).  Furthermore, Lee also teaches of having a display element layer comprising a lighting element, 122 ([0115]).  On the display element layer is an encapsulation layer, 128 ([0123]) and located on top of the encapsulation layer, 128 is an input sensing layer, 220 (Fig. 42, [0427]).  Lee also indicates the display panel can use organic light emitting diodes ([0005]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the display device of Seo and Cai which has a display and non-display area and a supporting substrate on which a protective layer is arranged; to include the feature of the substrate having a display and non-display area and an encapsulation layer on the display element layer; and an input sensing unit on the encapsulation layer, as disclosed by Lee, to provide support to the display device ([0167]) and provide a touch input device having fingerprint detection capabilities.
Regarding dependent claim 14, Seo, as modified by Cai, Yang and Lee, discloses the display device of claim 13, wherein:
the display element layer comprises a plurality of organic light emitting diodes (See claim 13 and teachings of Lee).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Publication 2019/0087630) in view of Cai (US Publication 2018/0365472), Yang (US Publication 2020/0019747) Ikehara (US Publication 2019/0115384) and in further view of Fujita (US Publication 2020/0033674).
Regarding dependent claim 21, Seo, as modified by Cai, Yang and Ikehara, discloses the display device of claim 6, wherein:
the adhesive member comprises a resin (Ikehara, as cited in claim 6 discloses that a resin can be used as an adhesive);
Although the combination of references use an adhesive made of a resin, they do not explicitly disclose:
a resin curable by an ultraviolet ray.
However, in the field of display devices, Fujita discloses of using resins which are ultraviolet curable ([0044]).
The combination of references disclose a base process/product of a display device having a sensor which is attached via an adhesive member which is made of resin which the claimed invention can be seen as an improvement in that the resin is used to stop a gap from showing on the display.  Fujita teaches a known technique of using a resin that is ultraviolet curable that is comparable to the base process/product.
Fujita’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of resin of Choo and the results would have been predictable and resulted in the combination of references using a resin which is ultraviolet curable which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693